Citation Nr: 0530377	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-20 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD) and major depressive disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel






INTRODUCTION

The appellant is a peacetime veteran who served on active 
duty from December 1983 to December 1986.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
June 2002 rating decision by the Boise, Idaho Regional Office 
(RO) of the Department of Veterans Affairs (VA).   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2003, the veteran was awarded Social Security 
Administration (SSA) disability benefits, in part based on 
PTSD.  The RO has made attempts to obtain from the SSA the 
medical records on which the award was based, but has 
received neither the medical records nor a response that they 
are unavailable.  Such records may contain information 
pertinent to the veteran's claims, and VA is obliged to 
obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  

In June 2002, the RO denied service connection for a 
psychiatric disorder (claimed as PTSD) finding that there was 
no current diagnosis of PTSD and no military incurrence of a 
psychiatric disorder.  There is conflicting medical evidence 
regarding a diagnosis of PTSD.  While VA treatment records 
including the most recent treatment records from Boise VA 
Medical Center (VAMC) (from January to September 2004) 
indicate that the veteran does not have PTSD, but rather has 
a factitious disorder with a borderline personality disorder, 
private medical records include psychiatric opinions that 
empathically insist that the veteran does in fact have PTSD 
(although the underlying stressors have not been specifically 
identified), and also a major depressive disorder.  Further 
development of medical evidence is needed to resolve the 
conflicts in the evidence.

Furthermore, although the veteran has alleged apparently 
verifiable stressor events in service, such events (in part 
due to insufficiently detailed information) have not been not 
been exhaustively confirmed (or discounted).  One alleged 
incident apparently occurred in the fall of 1984, when a 
bunkmate overdosed on medication, and was taken away by 
ambulance.  The veteran indicated he does not know whether or 
not the bunkmate survived.  Another alleged incident involves 
the veteran witnessing a soldier place his body directly 
behind the breach of an artillery piece, resulting in injury 
and requiring that he be airlifted for treatment.  The 
veteran does not know if that individual survived his 
injuries, and alleges nightmares regarding this event.  
October 2003 correspondence from CURR reflects there was a 
partial attempt at verification of stressors based on 
incomplete information.   

More recently, the veteran has alleged that he was the victim 
of "rape" in service, and has PTSD as a result.  (See April 
2004 statement submitted by veteran.)  He adds that he said 
nothing to anyone about the incident over the years until it 
came out in a therapy session with SF in April 2003.  When a 
claim seeking service connection for PTSD is based on 
allegation of personal assault in-service, evidence from 
sources other than the veteran's records may corroborate the 
veteran's account of a stressor event.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy. 38 C.F.R. § 3.304(f)(3).  Here, treatment records 
from when the veteran began talking about the "rape" with 
his therapist, SF, have not been associated with the claims 
file.  As these records may have some bearing on the 
veteran's claim, they must be secured.   

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. Id.  
Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault. See 
Cohen, supra, at 128; M21-1, Part III, Change 49 (February 
1996) par. 5.14c; see also YR v. West, 11 Vet. App. 393, 399 
(1998).

The law is clear that VA will not deny a PTSD claim that is 
based on personal assault in service without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may also submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3).  

Here, in December 2004 correspondence, the RO at least 
partially complied with the notification requirements in 
section 3.304(f)(3).  The veteran apparently did not respond.  
As the case is being remanded anyway, the veteran should 
again be provided with adequate notice of 3.304(f)(3).  

The diagnosis of major depressive disorder appears to be 
fairly well established in private medical records, in 2002 
treatment records from Boise VAMC, and was included as a 
basis for SSA's award of disability benefits.  In order to 
establish service connection, the veteran needs competent 
evidence of a nexus between his psychiatric disability and 
his service or a service connected disability.  March 2003 
correspondence from Dr. MA and SF suggests that the veteran's 
depression is related to his service.  A VA examination to 
resolve this matter is indicated.   

Accordingly, the case is remanded for the following:  

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for a 
psychiatric disorder, including PTSD 
and major depressive disorder since his 
discharge from service.  The RO should 
obtain copies of all treatment or 
evaluation records (those not yet 
secured) from the identified sources, 
specifically including any records of 
treatment from SF indicating that he 
was sexually assaulted in service.   

2.  The RO should obtain from SSA 
complete copies of the medical records 
(those not already in the claims folder) 
considered in conjunction with the May 
2003 SSA determination on the veteran's 
claim for disability benefits. 

3.  The RO should contact National 
Personnel Records Center to obtain the 
veteran's Official Military Personnel 
File, including his DA Form 20 (as was 
suggested by CURR).  

4.  The RO should ask the veteran to 
provide a detailed statement of each 
stressor event he alleges occurred in 
service.  He must provide a description 
of the event, the specific unit in which 
he was serving at the time, the names of 
any casualties (those injured or killed) 
and their units, the locations where the 
events took place, and the dates (or 
approximate dates) on which they 
occurred.  The RO should arrange for 
verification of all stressor events as 
to which the veteran provides sufficient 
information.  The RO should also 
undertake any and all further 
development action suggested by the 
evidence of record as necessary for a 
determination as to whether there is any 
credible supporting evidence that the 
veteran was sexually assaulted during 
his active service.  He should be 
advised that the requested information 
by the RO is critical to his claim, and 
in conjunction with this development he 
should be advised of the provisions of 
38 C.F.R. § 3.158 to the effect that 
"where evidence requested in connection 
with . . . a claim for increase is not 
furnished within 1 year after the date 
of request, the claim will be considered 
abandoned."

5.  Following the above, the RO must 
determine whether any alleged stressor 
event has been verified.  

6.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to ascertain the nature and likely 
etiology of his psychiatric 
disability(ies), specifically including 
whether he has PTSD based on a verified 
stressor event in service (in that 
regard the RO must advise the 
psychiatrist which stressor(s) are 
verified), and whether he has a major 
depressive disorder related to service.  
The veteran's  claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should specifically opine whether it is 
at least likely as not that any current 
psychiatric disorder had its onset in or 
is otherwise related to the veteran's 
military service.  The examiner should 
explain the rationale for any opinion 
given, and should specifically comment 
on the private providers' diagnoses of 
PTSD.   If PTSD is diagnosed, the 
examiner should identify the stressor 
and symptoms supporting the diagnosis.

7. The RO should then review the claim 
in light of all evidence added to the 
record since their last previous review 
of the claim. If it remains denied, the 
RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond. 
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


